                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION
 In Re:                                           Case No. 19-61854-rk
 Rebecca Lynne Curran
                                                  Chapter 7
  fka Rebecca Lynne Ballway
 Debtor.                                          Judge Russ Kendig
                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                  Respectfully Submitted,
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                 CERTIFICATE OF SERVICE
I certify that on October 21, 2019, a true and correct copy of this Notice was served:
Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:
          James R. Galehouse, Debtor’s Counsel
          jim@sheppardlawoffices.com
          Lisa M. Barbacci, Trustee - Canton
          barbaccitrustee@gmail.com
          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov
And by regular U.S. Mail, postage pre-paid on:
          Rebecca Lynne Curran, Debtor
          510 Grosvenor Avenue NW
          Massillon, OH 44647
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor




19-61854-rk        Doc 12    FILED 10/21/19      ENTERED 10/21/19 16:05:59         Page 1 of 1
